Title: To Benjamin Franklin from the Marquis de Saint-Auban, with Franklin’s Note for a Reply, 23 January 1783
From: Saint-Auban, Jacques-Antoine Baratier de,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
paris le 23 janvier 1782 [i.e., 1783]
Vous etes au comble de la gloire, veullie le ciel que vous jouissies long tems de votre triomphe, les dieux vous ont bien privilegié en vous acordant autant de superiorité de genie, puisque vous vous etes aquis la plus haute celebrité dans les sciences sublimes, et que vous les avès apliquées a la conservation de lhumanité; vos vues se sont ensuite tournées vers votre nation dont vous devenès le libérateur. Jouissés long tems de la venération qui vous ets [est] due, votre nom sera a jamais celebre dans les fastes de lhistoire de tous les pays; jay ete et seray toujours votre admirateur, je partage bien sincerement vos sucés, et vous suplie de ne jamais douter de la verite et de la sincerité de tous les sentiments que vous mavès inspires et avec les quels jay lhoneur detre Monsieur votre tres humble et très obeissant serviteur
ST. AUBAN
 
Endorsed: That I am sensible touché de la part qu’il a le bonte de prendre de notre heureux Sort. C’est l’ouvrage de Dieu & le Roy de France. J’aurois bientot l’honneur de faire mes Compliments respectueuses a lui & Made de St Auban en personne.

Notation: St. Auban. 23 Janvr. 1783.
